1 Reported in 211 N.W. 463.
Defendant was convicted of manufacturing intoxicating liquor and appeals from the order denying a new trial.
In a dwelling occupied solely by defendant were found a still, ten gallons manufactured moonshine, some quantities of mash in barrels and of corn and sugar in sacks. The still was not operating when found, but there was testimony that the odors from the mash were noticeable from the outside. There was nothing to indicate that the house was devoted to any other use than that of illicit distilling of liquor. The evidence of guilt was ample.
Because the officer who found the still and arrested defendant had no search warrant, a motion was made to strike his testimony from the record. Upon the refusal of the court to grant the motion, defendant bases her contention that her constitutional guaranties were violated. The record does not present the question, for when defendant opened the door in response to the officer's knock she admitted him without objection and, when he asked her where the still was, she led the way upstairs to it. Neither still, moonshine, mash, corn nor sugar was offered in evidence, and there surely can be no constitutional objection to the officer testifying to that which defendant without compulsion permitted him to see. The appeal is wholly without merit.
Affirmed. *Page 514